DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 & 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Larsen et al. (US Pub. No. 2013/0100021) or, in the alternative, under 35 U.S.C. 103 as obvious over Larsen et al. (US Pub. No. 2013/0100021) in view of Armstrong (US Pub. No. 2003/0083131).
Regarding claim 1, Larsen et al. (hereafter Larsen) discloses a handheld controller, comprising: at least a one control stick (Figs. 1A-4D); one or more sensors configured to sense a the control stick in the form of a strain gauge 425 and corresponding pressure information); first circuitry configured to receive displacement information associated with a physical displacement of the control stick in a direction relative to a reference position when a pressure is applied to the control stick (paragraphs 41-42; describes control stick direction relative to pressure applied to the control stick); second circuitry configured to receive from one or more of the sensors pressure information associated with the pressure applied to the control stick  (Figs. 4A-4B and paragraphs 48-49); and third circuitry configured to determine the displacement of the control stick and the applied pressure on the control stick, based on the received displacement information and the pressure information  (Figs. 4A-4B and paragraphs 48-49); wherein at least one of the one or more sensors is configured to sense the pressure applied to the control stick when the physical displacement of the control stick reaches a predetermined displacement limit for the control stick (Figs. 9A-9C and paragraphs 44, 48 & 69; describes pressure applied to the control stick reaching a threshold, which is the control stick being moved to one side as far as the control can move is the displacement limit and wherein predetermined displacement is zero and any movement of the control stick from zero is  the predetermined displacement limit for the control stick).  
If it is determined that the predetermined displacement limit for the control stick is not zero than Armstrong teaches a pressure sensitive variable-conductance sensor formed as a depressible individual button which is an individual button installed by a manufacturer within a game controller or used by a user of the game controller. Armstrong further teaches wherein one of the one or more sensor is configured to sense the pressure applied to a depressible button when the physical displacement of the depressible button reaches a predetermined displacement limit for the depressible button (Figs. 7-8, 10 and paragraphs 43 & 49-50). When pressure increases so also 
By having one or more sensors configured to sense the pressure applied to the control stick when the physical displacement of the control stick reaches predetermined displacement limit for the control stick, one of ordinary skill in the art would provide a game controller that is useful in transferring of a gamers action intensity of electronic imagery in proportion to applied physical pressure in the depression of familiar control surfaces of a handheld game controller, thus allowing a user choose the action intensity of imagery by applying appropriate depressive pressure during play of game.
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention was made to modify Larsen to include at least one of the one or more sensors is configured to sense the pressure applied to the control stick when the physical displacement of the control stick reaches a predetermined displacement limit for the control stick as taught by Armstrong to provide a game controller that is useful in transferring of a gamers action intensity of electronic imagery in proportion to applied physical pressure in the depression of familiar control surfaces of a handheld game controller.
Regarding claim 2, Larsen discloses wherein the one or more sensors comprise one or more selected from the list consisting of: a capacitance pressure sensor; a resistance pressure sensor; piezoresistive pressure sensor; a piezoelectric pressure sensor; an optical pressure sensor; and an 
Regarding claim 3, Larsen discloses wherein a sensor is coupled to at least a portion of a stem of the control stick to sense the pressure applied when the physical displacement of the control stick reaches a displacement limit (Figs. 2C, 3C, 4B; show sensor on the stem).  
Regarding claim 4, Larsen discloses wherein a sensor is positioned to contact a stem of the control stick when the physical displacement of the control stick reaches a displacement limit (Figs. 2C, 3C, 4B; show sensor on the stem, which would inherently sense the limit of the control stick displacement limit).  
Regarding claim 5, Larsen discloses wherein the sensor is positioned on at least a portion of a rim disposed at the displacement limit of the control stick (Figs. 2B, 3B, and 4C; wherein the sensor is positioned on a rim).  
Regarding claim 6, Larsen discloses wherein the sensor is disposed on a top surface of the control stick (Figs. 2A, 3A, 4A and 4D; wherein the sensor is disposed on a top surface).  
Regarding claim 7, Larsen discloses wherein the sensor has a plurality of sensing elements either positioned across the top surface or around a perimeter of the top surface or in the center of the top surface (Figs. 2A-4D; shows different sensor placement on the controller).  
Regarding claim 8, Larsen discloses wherein the sensor is an embedded 2D sensor array (Fig. 3A-3C and paragraph 46).  
Regarding claim 9, Larsen discloses a transmitter adapted to transmit data indicative of the determined displacement of the control stick, and data indicative of the determined applied pressure on the control stick (Figs. 5B, 6, 9a-9C and paragraphs 44 and 57).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US Pub. No. 2013/0100021) in view of Armstrong (US Pub. No. 2003/0083131).
Regarding claim 10, Larsen discloses an entertainment device, comprising: a receiver adapted to receive from a controller (Fig. 5B), data indicative of a determined displacement of a control stick, and data indicative of a determined applied pressure on the control stick (Figs. 2A-4D, 6, 9A-10B and paragraphs 65-69; describes different sensor used to determine displacement of a control stick and applied pressure on the control stick); and in which 4the processor is operable to update the received data indicative of the determined displacement of the control stick (Figs. 5B, 6, 9a-9C and paragraphs 44 and 57; describes the determined displacement of the control stick), and the received data indicative of the determined applied pressure on the control stick (Figs. 5B, 6, 9a-9C and paragraphs 44 and 57; describes the applied pressure on the control stick), wherein the processor is operable to detect that the determined displacement of the control stick is substantially equal to a predetermined displacement limit for the control stick (Figs. 3C, 4C, 9A-9C and paragraphs 44, 48 & 69; describes pressure applied to the control stick reaching a threshold, which is the control stick 
Regarding claim 11, Larsen discloses a method for receiving data from a handheld controller comprising at least one control stick and updating a game state of a game, comprising: receiving, from the handheld controller (Fig. 5B), data indicative of a determined displacement of a control stick (Figs. 2A-4D, 6, 9A-10B and paragraphs 65-69; describes different sensor used to determine displacement of a control stick and applied pressure on the control stick); receiving, from the handheld controller, data indicative of an applied pressure on the control stick; processing the game state of the game (Figs. 2A-4D, 6, 9A-10B and paragraphs 65-69; describes different sensor used to determine displacement of a control stick and applied pressure on the control stick); and updating the processing to the received data indicative of the determined displacement of the control stick (Figs. 5B, 6, 9a-9C and paragraphs 44 and 57; describes the determined displacement of the control stick), and the received data indicative of the applied pressure on the control stick (Figs. 5B, 6, 9a-9C and paragraphs 44 and 57; describes the applied pressure on the control stick), wherein updating the processing of the determined displacement of the control stick is equal to a predetermined displacement limit for the control stick (Figs. 9A-9C and paragraphs 44, 48 & 69; describes pressure applied to the control stick reaching a threshold, which is the control stick being moved from zero (neutral) to one side as far as the control can move is the displacement limit). 
Regarding claim 12, Larsen discloses a non-transitory computer readable medium having stored thereon computer executable instructions adapted to cause a computer system to perform a method comprising: receiving, from a handheld controller (Fig. 5B), data indicative of a determined displacement of a control stick of the handheld controller (Figs. 2A-4D, 6, 9A-10B and paragraphs 65-69; describes different sensor used to determine displacement of a control stick and applied pressure on the control stick); receiving, from a controller, data indicative of an applied pressure on 
Larsen is silent in regards to claims 10-12, a processor operable to update a game state of a game; and in which 4the processor is operable to update the game state of the game responsive to the received data indicative of the determined displacement of the control device, and the received data indicative of the determined applied pressure on the control device, and if so the processor is operable to interpret the data indicative of the determined applied pressure on the control stick exceeding a predetermined threshold as a distinct input; and the processor is operable to update the game state of the game responsive to that distinct input. 
Armstrong teaches a game controller used in play of a game wherein during game play the players manipulation of the game controller is translated for the handheld game controller to the game screen (game state). Armstrong further teaches that the processor updates the game state of the game based on the displacement and the applied pressure of the control device (Fig. 10 and paragraphs 49-50). As an example a simulated character walking with low depressive pressure applied to the controller, when increase depressive pressure is applied to the controller the simulated charter walks faster and wherein with a relatively high depressive pressure is applied to the game 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Larsen to include a processor operable to update a game state of a game; and in which 4the processor is operable to update the game state of the game responsive to the received data indicative of the determined displacement of the control device, and the received data indicative of the determined applied pressure on the control device, and if so the processor is operable to interpret the data indicative of the determined applied pressure on the control stick exceeding a predetermined threshold as a distinct input; and the processor is operable to update the game state of the game responsive to that distinct input as taught by Armstrong to allow a user choose the action intensity of imagery by applying appropriate depressive pressure during play of game.

Response to Arguments
Applicant's arguments filed 10 March 2021 have been fully considered but they are not persuasive due to the rejection as noted above.

The examiner respectfully disagrees. As noted above if the control stick is at zero, meaning in its center location on the game controller without any movement by the user. When the user moves the control stick from its zero location, any movement of the control stick from zero is the predetermined displacement limit for the control stick. Also as noted above. If it is determined that the predetermined displacement limit for the control stick is not zero than Armstrong teaches a pressure sensitive variable-conductance sensor formed as a depressible individual button which is an individual button installed by a manufacturer within a game controller or used by a user of the game controller. Armstrong further teaches wherein one of the one or more sensor is configured to sense the pressure applied to a depressible button when the physical displacement of the depressible button reaches a predetermined displacement limit for the depressible button (Figs. 7-8, 10 and paragraphs 43 & 49-50). When pressure increases so also increase the conductivity (resistivity lowering) proportionally in a smooth continuous change so as to provide a variable electrical output (Fig. 10). Since Larsen teaches having a sensor on a control stick and combine it a pressure sensitive variable-conductance sensor formed so as when the pressure increases so also increases the conductivity proportionally in a smooth continuous change as taught by Armstrong would yield predictable results of allowing a user choose the action intensity of imagery by applying appropriate depressive pressure or pressure during play of game. Giving the claims its broadest reasonable interpretation, Larsen in view of Armstrong discloses at least one of more sensors is configured to sense the pressure applied to the control stick when the physical displacement of the control stick reaches a predetermined displacement limit for the control stick. Applicant’s arguments are drawn to the amended claims and are answered in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX P RADA whose telephone number is (571)272-4452.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/A.P.R./Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715